Citation Nr: 0506271	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The validity of an overpayment of Department of Veterans 
Affairs (VA) death pension benefits in the calculated amount 
of $4,314.00.


REPRESENTATION

Appellant represented by:	Joel G. Bowden, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1968.  The veteran died in November 1988.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a VA Regional Office 
(RO).  The appellant testified at a Board hearing at the RO 
in June 2004.  This matter was previously before the Board in 
September 2004 at which time it was remanded to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the Board's September 2004 remand, the Board noted that 
the appellant's main disagreement was with the amount of the 
calculated overpayment of pension benefits for the period 
from January 1997 to March 1998.  The appellant asserts that 
she received no monies in 1998.  Accordingly, the Board 
directed the RO to take appropriate action to obtain and make 
of record copies of benefit checks issued to the appellant in 
1997 and 1998.  While it appears from the November 2004 
supplemental statement of the case that the RO reviewed 
copies of negotiated checks signed by the appellant and 
cashed from October 1997 through February 1988, copies of the 
checked reviewed by the RO not been incorporated into the 
appellant's record.  Quite simply, the appellant is claiming 
that she was not actually paid a portion of the overpayment, 
and in order to determine whether or not the actual 
calculation of the overpayment is correct it is necessary to 
review all VA documentation showing that monies were paid to 
the appellant in the calculated amount.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand instructions.  In this case, 
the Board finds that the instructions for further development 
(in particular, the Board's request that copies of benefits 
checks issued to the appellant in 1997 and 1998 be made a 
part of the record) set forth within the September 2004 Board 
remand have not been met with full compliance that would 
allow the Board to render a fair and equitable decision.

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand to the RO is necessary to ensure that all 
due process requirements are met.  Accordingly, this case is 
hereby REMANDED to the RO for the following action:

1.  The RO should take appropriate action 
to obtain and associate with the claims 
file copies of benefit checks issued to 
the appellant in 1997 and 1998 to include 
copies of the back sides of such checks 
showing that the checks were negotiated, 
or such other documents to show issuance 
and negotiation of the benefit checks. 

2.  The expanded record should then be 
reviewed to determine whether an 
overpayment of VA death pension benefits 
in the calculated amount of $4,314.00 was 
properly calculated based on funds 
actually paid to the appellant.  If the 
claim remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case, and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




